Case 13-31039-MBK   Doc 55-1 Filed 03/01/21 Entered 03/04/21 11:57:15   Desc
                      Affidavit In Support Page 1 of 5
Case 13-31039-MBK   Doc 55-1 Filed 03/01/21 Entered 03/04/21 11:57:15   Desc
                      Affidavit In Support Page 2 of 5
Case 13-31039-MBK   Doc 55-1 Filed 03/01/21 Entered 03/04/21 11:57:15   Desc
                      Affidavit In Support Page 3 of 5
Case 13-31039-MBK   Doc 55-1 Filed 03/01/21 Entered 03/04/21 11:57:15   Desc
                      Affidavit In Support Page 4 of 5
Case 13-31039-MBK   Doc 55-1 Filed 03/01/21 Entered 03/04/21 11:57:15   Desc
                      Affidavit In Support Page 5 of 5
